Citation Nr: 0817940	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for subfoveal choroidal 
neovascular membrane of the left eye.


REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980, September 1980 to August 1983, and February 2003 to 
October 2003.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied service connection for subfoveal choroidal 
neovascular membrane of the left eye.  The RO issued a notice 
of the decision in September 2004, and the veteran timely 
filed a Notice of Disagreement (NOD) in November 2004.  
Subsequently, in April 2005 the RO provided a Statement of 
the Case (SOC), and thereafter, in May 2005, the veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in November 2005 
and July 2006.

The veteran requested a video conference hearing on this 
matter, but failed to report at the scheduled time.  Not 
having received a request for postponement and pursuant to 38 
C.F.R. § 20.704(d), the Board will proceed with its 
adjudication of the appeal "as though the request for a 
hearing had been withdrawn."  38 C.F.R. § 20.704(d); accord 
Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) (discussing 
provisions of § 20.704(d)).  On appeal in January 2007 the 
Board remanded the case for additional development, to 
include ensuing compliance with the VCAA and obtaining an 
Addendum to the March 2006 VA medical opinion.  The RO 
provided an SSOC in February 2008.

The Board finds that the AMC/RO complied with the January 
2007 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran had 
a left eye disorder, diagnosed as subfoveal choroidal 
neovascular membrane with loss of visual acuity, prior to 
entering his final period of active duty from February to 
October 2003.

2.  The service medical evidence shows that the veteran's 
pre-existing left eye disorder increased in severity during 
his last period of active duty, thereby raising a presumption 
of in-service aggravation.  

3.  The service and post-service medical evidence does not 
clearly and unmistakably show that the veteran's subfoveal 
choroidal neovascular membrane with loss of visual acuity of 
the left eye was not aggravated beyond its natural 
progression during service.


CONCLUSION OF LAW

The veteran's subfoveal choroidal neovascular membrane of the 
left eye was aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

The veteran contends that his left eye disorder was 
aggravated during service.  In the instant case, the Board 
has rendered a decision in favor of the veteran, finding that 
service connection for subfoveal choroidal neovascular 
membrane of the left eye is warranted based upon in-service 
aggravation.  Therefore, a further discussion of the VCAA 
duties is unnecessary at this time.  It should be noted, 
however, that the RO should cure any potential defects in 
notice, as would be demonstrated by a failure to notify the 
veteran of all five elements of a service connection claim 
(to include the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability), or assistance provided by VA, prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision"); see also Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006) (holding that the VCAA 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability).   


II. Law & Regulations

If a veteran has a preexisting disorder prior to service that 
is noted upon service entry, he cannot bring a claim for 
"incurrence" service connection for that disorder, but may 
only bring a claim for service connected "aggravation" of 
that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004) ("if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder"); 
accord Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995) ("If a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service").  In such a case, "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service . . . ."  38 
C.F.R. § 3.306(a).  When claiming entitlement to service 
connection for the aggravation of a preexisting condition, a 
veteran need not establish a causal link between his military 
service and the deterioration of his preservice disability, 
but he bears the burden of proving that an aggravation, or 
permanent increase in severity, occurred in service.  Wagner, 
supra (noting that the "burden falls on the veteran to 
establish aggravation"); Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to 
constitute "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened, and 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  Jenson, 
supra; Paulson, supra ("The presumption of aggravation . . . 
is not applicable unless the preservice disability underwent 
an increase in severity during service"); Routen v. Brown, 
10 Vet. App. 183, 189 n.2 (1997) (noting that in order to 
establish aggravation, the preexisting disorder must have 
undergone "a lasting worsening . . . that is, a worsening 
that existed at the time of separation . . . ."); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  In determining whether 
such aggravation occurred the Board must give "[d]ue regard 
. . . [to] the places, types, and circumstances of service 
and particular consideration will be accorded combat duty and 
other hardships of service," and [t]he development of 
symptomatic manifestations of a preexisting disease or injury 
during or proximately following action with the enemy . . . 
will establish aggravation of a disability."  38 C.F.R. § 
3.306(b)(2).  Where an in-service increase in severity has 
been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in-service] increase in disability 
is due to the natural progress of the disease," and it must 
do so by offering "[c]lear and unmistakable evidence 
(obvious or manifest)" in this regard.  38 C.F.R. § 
3.306(a), (b); accord Wagner, supra.  


III. Analysis

a. Factual Background
As reflected in his October 2002 Report of Medical 
Examination for Enlistment, the veteran received a normal 
clinical evaluation of the eyes, but the clinician noted that 
the veteran had defective vision in the left eye of 20/200.

A December 2002 medical report by the veteran's private 
ophthalmologist, Dr. J.H.H, reflects that the veteran had 
complained of blurred vision in the left eye, which had 
commenced about a month earlier.  An eye examination revealed 
that the veteran had left eye vision of 20/200, and based on 
these data, Dr. J.H.H. determined that the veteran had 
idiopathic subfoveal choroidal neovascularization (CNV) of 
the left eye.  

In February 2003 the veteran, a non-commissioned officer in 
the United States Army Reserve, became activated to augment 
regular forces in the ongoing Global War on Terror.

A subsequent April 2003 medical record by Dr. J.H.H. reveals 
that the veteran continued to have left eye vision of 20/200.  
As of June 2003 and July 2003 the veteran's left eye vision 
improved to 20/50 and 20/60 respectively, but the latter 
examination revealed a new area of subretinal hemorrhage.  By 
August 2003 the veteran's left eye vision had decreased again 
to 20/200, and the clinician noted that the examination 
"show[ed] a regrowth of the lesion around previous laser 
[surgery site] within the subfoveal area," with additional 
"surrounding leakage" noted in the left eye.  A "new 
growth" emerged on the veteran's left eye in September 2003, 
and post-discharge, in November 2003, Dr. J.H.H. indicated 
that his left eye vision had deteriorated to 20/400.  

On his September 2003 Report of Medical History for 
Separation, the veteran noted that he had received his 
diagnosis of a left eye disorder in 2002, and stated that 
this malady had worsened during this period of active 
service.  He received an abnormal clinical assessment of the 
eyes in his accompanying Report of Medical Examination for 
Separation, with the examiner noting a decrease in the 
veteran's visual acuity.      

In June 2004 the veteran underwent a VA examination of the 
left eye.  The clinician noted that the veteran received a 
diagnosis of an idiopathic subretinal neovascular membrane in 
2002.  Upon examination, the veteran had vision in the left 
eye of 20/400, and received a diagnosis of macular scar, 
secondary to the idiopathic subretinal neovascular membrane 
of the left eye.  The VA examiner offered no opinion as to 
whether the veteran's last period of active service 
aggravated this pre-existing eye disorder.  

As reflected in his December 2004 Statement in Support of 
Claim, August 2005 Decision Review Officer (DRO) hearing 
testimony, and a December 2005 statement, the veteran 
acknowledged that he had first received a diagnosis of his 
left eye disorder in 2002 (prior to his last period of active 
duty), and he also maintained that his exposure to sunlight 
during his last period of active service had aggravated this 
disorder.  See DRO Hearing Transcript at 3, 5, 7.  The 
veteran's wife also reiterated in her April 2006 statement 
that the veteran had been diagnosed with the left eye 
disorder in 2002 (prior to his last period of active service) 
and that his vision seemed to worsen after his 2003 service 
discharge.

In March 2006 the veteran again submitted to a VA examination 
of the left eye.  The VA clinician reviewed the claims file, 
and also noted that the veteran had received a diagnosis of 
subretinal neovascular membrane in the macular area of the 
left eye in October 2002.  At this time, the veteran reported 
that his left eye vision had worsened during his last period 
of active service.  

After conducting a physical examination, the VA clinician 
diagnosed the veteran with macular scar, left eye, secondary 
to significant idiopathic retinal neovascular membrane 
condition, which had rendered the veteran legally blind in 
the left eye.  He also noted that while this disorder 
actually improved in June 2003 and July 2003, by August 2003, 
the veteran "apparently experienced reactivation of the 
condition . . . for no identifiable reason with decrease in 
vision."  The clinician commented that "[j]ust as this 
patient's condition arose for no identifiable reason in 2002, 
this process can reactivate at anytime for no identifiable 
reason.  No specific injury or incident during the patient's 
active duty could be identified which might have aggravated 
this condition past its natural progression which can 
worse[n] at anytime for no identifiable reason."          

By way of the Board's January 2007 Remand directive, the same 
VA examiner offered an Addendum to his March 2006 report in 
December 2007.  He stated that the "[p]re-existing condition 
of the left eye was an idiopathic retinal neovascular 
membrane in the macula and it is undisputed in the records 
that his vision did deteriorate while on active duty."  He 
also conveyed that "[t]his disease process is one of 
unpredictable exacerbations and remissions and almost always 
after exacerbation there is some further loss of visual 
acuity."  In addition, the VA clinician noted, however, that 
"[b]ecause of this unpredictability as to reasons or cause 
for exacerbation of the disease process, it would be 
speculation to try to make a determination of whether or not 
the disorder was aggravated beyond its natural progression 
during this time of service since there is no way to predict 
what does and does not cause exacerbations of the process or 
what constitutes 'natural progression.'"  

b. Discussion
The Board first determines that the veteran's left eye 
disorder, diagnosed in 2002, pre-existed his last period of 
active service, which commenced in February 2003, and that 
this disorder was in fact "noted" and documented prior to 
his service entry.  It is also apparent from medical records 
dated in recent years that his left eye disorder increased in 
severity during his last period of active duty as evidenced 
by a new area of hemorrhage and a new or regrowth of a lesion 
around the area of previous laser surgery.  Accordingly, the 
presumption of aggravation attaches.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The Board also finds that the evidence of record does not 
clearly and unmistakably rebut the presumption of 
aggravation.  In particular, while the Board notes that the 
veteran's left eye disorder appeared to improve for a time 
during this period of active service, by August 2003 his 
visual acuity had dropped significantly and a subretinal 
hemorrhage had developed.  Additionally, as reflected in the 
December 2007 Addendum to the VA examiner's March 2006 
opinion, the clinician did not opine favorably or unfavorably 
whether the veteran's active service aggravated his pre-
existing left eye disorder beyond its natural progression; 
that is, he did not conclude, and apparently could not 
conclude, clearly and unmistakably (i.e., "undebatably") 
that the veteran's active service did not aggravate or 
permanently worsen his pre-service left eye malady.  Under 
such a circumstance, and in the absence of a clear and 
unmistakable rebuttal of the presumption of aggravation, the 
Board must grant the claim.    
ORDER

Service connection for subfoveal choroidal neovascular 
membrane of the left eye is granted based upon in-service 
aggravation.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


